                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 Shelby Taylor,                                       )
                                                      )
                                                      )
                  Plaintiff,                          )
                                                      )
           vs.                                        )             Case No. 4:20cv00187 UNA
                                                      )
                                                      )
 New Madrid County, et al.,                           )
                                                      )
                  Defendants.                         )



                                                ORDER

          The above styled and numbered case was filed on February 3, 2020 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Stephen R. Clark, United States District Judge,

under cause number 1:20cv00022.

          IT IS FURTHER ORDERED that cause number 4:20cv00187 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT

Dated: February 3, 2020                                        By: Michele Crayton
                                                                   Court Services Manager


In all future documents filed with the Court, please use the following case number 1:20cv00022 SRC.
